DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Prior art reference  (US 202001255568 A1) discloses a method performed by a computing system having one or more processors, the method comprising: assigning (the training set is configured in advance by assigning a categorization label to each example; assigning each possible value a unique integer value; paragraph 0146, 0176) a respective machine learning task (machine learning models; deep neural network models have been lately popularly used for various machine learning tasks based on its generality and accuracy) for learning a first machine learned sub- neural network to each worker node in a first plurality of worker nodes (the accuracy and runtime efficiency of a machine learning model heavily relies on proper setup of hyper-parameters in the model) and assigning a respective machine learning task (different prediction tasks; paragraph 0101, 0194) for learning a second machine learned sub-neural network to each worker node in a second plurality of worker nodes such that each worker node in the first plurality of worker nodes (a plurality of predicted query runtimes respectively corresponding to a plurality of different compute node cardinalities; predicting, based on the workload information and using the one or more trained query performance machine learning models, a particular query runtime, of the plurality of predicted query runtimes, corresponding to a particular compute node cardinality ; paragraph 0191-0192, 0194, 0195).
Regarding claims 1, 8, 15, the prior art and  Liang et al (US 20180260713 A1) and Sinyavskiy et al (US 20140052679 A1) and Kaur et al (US 20210097383 A1) either alone or in combination fail to teach the features of performing the respective machine learning task at least partially in parallel with at least one other of the respective machine learning tasks assigned to first plurality and second plurality of worker nodes; based on detecting that the first plurality of worker nodes has completed the respective machine learning tasks assigned to the first plurality of worker nodes, commanding the first plurality of worker nodes to perform a synchronization process for the first machine learned sub- neural network; and based on detecting that the second plurality of worker nodes has completed the respective machine learning tasks assigned to the second plurality of worker nodes, commanding the second plurality of worker nodes to perform a synchronization process for the second machine learned sub-neural network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641